ORDER
On July 15, 1981, the Court disbarred the Petitioner, Richard S. Kahn. On February 11, 1988, the Petitioner filed a petition for reinstatement. Thereafter, on May 3, 1990, the Court referred the petition to the Attorney Grievance Commission to conduct an appropriate investigation and to submit a report and recommendation as to whether Petitioner should be reinstated.
On July 13, 1992, the Inquiry Panel and Review Board of the Attorney Grievance Commission submitted separate reports in which the Inquiry Panel recommended that the Petitioner be reinstated and the Review Board recommended against reinstatement. After the Petitioner submitted an answer and brief urging that he be reinstated, the Court scheduled a hearing on the matter.
The Court has carefully considered the report and recommendation of the Attorney Grievance Commission including the reports of the Inquiry Panel and Review Board as well as the Respondent’s written and oral arguments in support of reinstatement.
The Court has also evaluated the essential factors to be considered in any reinstatement proceeding which are: (1) the nature and circumstances of the Petitioner’s original misconduct; (2) the Petitioner’s subsequent conduct and reformation; (3) the Petitioner’s present character; and (4) the Petitioner’s present qualifications and competence to practice law. In re Braverman, 271 Md. 196, 199-200, 316 A.2d 246 (1974); Matter of Murray, 316 Md. 303, 305, 558 *700A.2d 710 (1989). Upon a review of these factors, the Court, a majority concurring, is fully satisfied that Petitioner has made a clear and convincing showing of rehabilitation and of legal competence, borne out by his conduct over a long period of time. Matter of Murray, 316 Md. at 305, 558 A.2d 710. NOW, THEREFORE, it is this 16th day of December, 1992,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition for reinstatement be, and it is hereby, granted and the Petitioner, Richard S. Kahn, upon taking in open court and subscribing to the oath of attorneys required by Md.Code (1989), Business Occupations and Professions Article § 10-212, is reinstated as a member of the Bar of Maryland under the following conditions:
1. Pursuant to Rule 11 of the Rules Governing Admission to the Bar of Maryland, the Petitioner shall satisfactorily complete the professionalism course to be given in the Spring of 1993 by the Maryland State Bar Association.
2. Petitioner shall pay the costs of these reinstatement proceedings amounting to $434.00.